Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-7, 12 and 13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 June 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.


Allowable Subject Matter
Claims 1-3, 5-10, 12 and 13 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach the entire PDN is located at the back side of the substrate, wherein the FEOL portion comprises a plurality of buried rails, which connect the plurality of active device to the plurality of TSV connections and wherein the plurality of buried rails are connected through the plurality of TSV connections and through the PDN to the power supply terminal Vdd or to the reference terminal Vss
Regarding claim 8, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach the entire PDN is located at the back side of the substrate, wherein the FEOL portion comprises a plurality of buried rails,  wherein the TSV connections and the PDN connect each of the plurality of buried rails to either the voltage supply terminal Vdd or the reference terminal Vss.
Regarding claim 12, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a block of the plurality of active devices coupled to the PDN through the plurality of TSV connections and wherein the at least one field effect transistor is configured to act as a header transistor or footer transistor for allowing or interrupting the supply of power to the block.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/JAEHWAN OH/Primary Examiner, Art Unit 2816